320 So.2d 868 (1975)
In the Interest of K.H. et al., Children.
No. 74-1094.
District Court of Appeal of Florida, Fourth District.
October 24, 1975.
Richard A. Krause, Ormond Beach, for appellants.
Stuart G. Green, of Sam E. Murrell & Sons, Orlando, for appellees.
OWEN, Judge.
In this child custody case, the contending parties are the natural mother and her husband, to whom legal custody of two minor children was transferred by the order appealed, and the maternal grandparents, to whom temporary custody had been given some eighteen months earlier after the children had been found to be dependent children. The record contains substantial competent evidence to support the trial court's finding that it was in the best interests of the two young boys that their custody be returned to their natural mother, and this being so, we cannot say that the court abused its discretion in ordering the change of custody. The order appealed is therefore affirmed.
The court's order expressly provided that the dependent status of the boys was being continued for a period of one year at the conclusion of which the Division of Family Services was directed to request that the case be reviewed to determine the appropriateness of the court terminating jurisdiction or making any further orders necessary for the best interests of the children. The order was dated August 15, 1974. Although more than one year had transpired at the time this case was orally argued to this court, counsel advised us that such further hearing had not been held. Upon remand the trial court is respectfully *869 requested to hold such further hearing as was contemplated by its order of August 1974, and to receive such evidence as it deems appropriate, and to enter such further order as to it appears to be for the best interests and welfare of the two young boys.
Affirmed.
CROSS and MAGER, JJ., concur.